By JUDGE TAYLOR.
In a case similarly situated, reported in Wheaton,a the Supreme Court of the United States determined they would presume the property in the paper sued on was in the holder, although there was an endorsement on it to a third person, until the contrary was proved; that they would presume the endorsement had been made to facilitate collection, or for some such purpose, and that the instrument had been returned to the owner without that object being effected. This presumption like all others, might be rebutted by proof, and if it should be made to appear by evidence, that the property was really iti the endorsee, the defendant would have a verdict. This case is conclusive on the point, and therefore, let the judgement be affirmed.
Judge Crenshaw not sitting.

swiieatoa14?.